UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

NINA GILDEN SEAVEY,

                       Plaintiff,

                v.                                    Civil Action No. 15-1303 (GK)

DEPARTMENT OF JUSTICE,

                       Defendant.

                                    MEMORANDUM OPINION

I.      PROCEDURAL HISTORY

        On March 3, 2015, Plaintiff, Professor Nina Gilden Seavey, submitted a Freedom of

Information Act ("FOIA") request to the FBI seeking records about individuals, organizations,

events, publications, and file numbers relating to the FBI's role in the anti-war movement in St.

Louis in the 1960s and 1970s. In that mailing, she requested a waiver of all relevant fees and to be

considered as a member of the news media for search purposes. On March 23, 2015, the FBI granted

her request to be considered a member of the news media, but denied her request for a fee waiver.

        On April 23, 2015, Plaintiff administratively appealed to DOJ' s Office oflnformation Policy

("OIP") the FBI's fee waiver denial. In a letter dated May 18, 2015, OIP acknowledged that it had

received her appeal on April 29, 2015 and had assigned it a tracking number: AP-2015-03420.

Plaintiff did not receive any further correspondence from the FBI or the OIP relating to this appeal.

       On July 18, 2016, Defendant, the Department of Justice, filed a Motion for Summary

Judgment in Part in order to deny Plaintiffs claim for a fee waiver [Dkt. No. 17]. Plaintiff has also

filed a Cross-Motion for Partial Summary Judgment in response to Defendant's Motion [Dkt. No.

23], to which Defendant filed an Opposition and a Reply [Dkts. No. 33 & 34]. Plaintiff then filed
a Reply in Support of its Cross-Motion for Partial Summary Judgment [Dkt. No. 40]. The basic

issue is Plaintiffs challenge to the Government's refusal to waive duplication fees for the work to

be done on the 280 subjects included in her original and amended FOIA request. The FBI did grant

Plaintiff her request for news media status, meaning that she will not be charged search fees, but

denied her request of a waiver of duplication fees. Hardy Deel., ,-r 13, Ex. H.

II.     STATEMENT OF FACTS

        Plaintiff, Professor Nina Gilden Seavey, is one ofthe very few documentary film makers who

holds academic appointments in both history and film. She holds the rank of full research professor

in the Department of History and the School of Media and Public Affairs at George Washington

University, here in the District of Columbia.

        Her counsel has done an excellent job spelling out all her professional background, namely:

all of the degrees she has received, her five nominations for national Emmy Awards, one of which

she was awarded, as well as other prizes; commissions from the Smithsonian Institution and the

National Park Service, as well as grants from the National Endowment for the Humanities, the

National Endowment for the Arts, and the Corporation for Public Broadcasting, the many letters of

support she has received from her peers for this project; and numerous other awards she has received

over time [Dkt. No. 23 at 2-3].

       Professor Seavey has, for an extended period oftime, been working on a project designed

to explain the role played by the United States Government's intelligence and law enforcement

agencies in the anti-war movement against our participation in Vietnam, in St. Louis, Missouri, in

the 1960s and 1970s. She has worked on her project, a feature length documentary file titled My

Fugitive, for decades, and is giving particular emphasis to the role the FBI played during this period


                                                 -2-
of time. Once again, her lawyer has done an excellent job setting forth in great detail what and how

Professor Seavey hopes to explain these issues to the public, and the impact of dissent at that time,

as it is specifically related to St. Louis, Missouri, and Washington University in St. Louis [Dkt. No.

23 at 45].

III.    LEGAL ST AND ARD

        Summary judgment is appropriate where there is "no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a). A material fact

is one that "might affect the outcome of the suit under the governing law." Anderson v. Liberty

Lobby, Inc., 4 77 U.S. 242, 248 (1986). The party seeking summary judgment must demonstrate the

absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

        FOIA provides that "Documents shall be furnished without charge ... if disclosure of the

information is in the public interest because it is likely to contribute significantly to public

understanding of the operations or activities of the government and is not primarily in the

commercial interest of the requester." 5 U.S.C. § 552(a)(4)(A)(iii). What is more, Department of

Justice regulations similarly provide that "Records responsive to a request shall be furnished without

charge or at a reduced rate ... where a component determines, based on all available information,

that the requester has demonstrated that: (i) Disclosure of the requested information is in the public

interest because it is likely to contribute significantly to public understanding of the operations or

activities ofthe government, and (ii) Disclosure ofthe information is not primarily in the commercial

interest of the requester." 28 C.F.R. § 16. lO(k)(l). The regulation provides four factors for a

component to consider in evaluating'a fee waiver request:




                                                 -3-
               (i) The subject of the request must concern identifiable operations or
               activities of the Federal Government, with a connection that is direct
               and clear, not remote or attenuated.

               (ii) Disclosure of the requested records must be meaningfully
               informative about government operations or activities in order to be
               "likely to contribute" to an increased public understanding of those
               operations or activities. The disclosure of information that already is
               in the public domain, in either the same or a substantially identical
               form, would not contribute to such understanding where nothing new
               would be added to the public's understanding.

               (iii) The disclosure must contribute to the understanding of a
               reasonably broad audience of persons interested in the subject, as
               opposed to the individual understanding of the requester. A
               requester's expertise in the subject area as well as the requester's
               ability and intention to effectively convey information to the public
               shall be considered. It shall be presumed that a representative of the
               news media will satisfy this consideration.

               (iv) The public's understanding of the subject in question must be
               enhanced by the disclosure to a significant extent. However,
               components shall not make value judgments about whether the
               information at issue is "important enough to be made public."

28 C.F.R. § 16.10(k)(2).

       District courts are to conduct a de nova review of an agency's denial of a fee waiver request

based upon the record that was before the agency. Judicial Watch v. Rossotti, 326 F.3d 1309, 1311

(D.C. Cir. 2003).

IV.    ARGUMENT

       A.      Failure to File a Timely Appeal

       The Government withdrew this argument and conceded that Plaintiff filed an appeal in a

timely fashion. Opp'n at 2 [Dkt. No. 33]




                                                 -4-
        B.      Is Disclosure in the Public Interest?

        Defendant has already conceded that disclosure of the requested information is not primarily

in the Plaintiffs commercial interest. Only the fourth factor, namely 28 C.F .R. § 16.1 O(k)(2)(iv),

is relevant because the FBI' s fee waiver denial letter claims that the only consideration is whether

Plaintiff met the standard that her request would enhance public understanding of the requested

information to a significant extent. Hardy Deel. Ex. H.

        From the late 1960s into the early 1970s, the FBI conducted the COINTELPRO Program,

in which Plaintiff contends that the FBI unlawfully surveilled, infiltrated, and disrupted civil rights

anti-war, and other American dissident political movements. Numerous well known individuals,

such as Reverend Martin Luther King, Jr. and Mohammed Ali, were affected by the Government's

activities. The COINTELPRO Program was officially closed down in the early 1970s. According

to Plaintiff, the FBI continued aggressive investigation of the same or similar sorts of political

dissent groups including aggressive national security oriented investigations of individuals,

organizations, and elected political officials who sought to achieve racial justice. Hardy Deel. Ex.

G at 31.

        While there has been a significant amount of historical and journalistic attention to FBI

campaigns against domestic left-wing political dissenters during the activities ofCOINTELPRO, and

into the 1970s, 1980s, and 1990s, scholars and journalists have focused on the major group locations

from which the student 'movement grew. Hardy Deel. Ex. G at 31.

        Professor Seavey's project plans to "shed significant light on these serious gaps in the

public's understanding of the role of the FBI and the U.S. Government more broadly in the policing,

surveilling and at times suppression of anti-war social justice activism and left-wing political dissent,


                                                   -5-
in a place [such as St. Louis], where no one thought [there] would be such a crucible of a struggle

between the students and the government." Hardy Deel. Ex. G at 31; Dkt. No. 23 at 14.

        Professor Seavey believes that there are still many questions which need to be answered

about the historical record of that era: "[t]he local focus of Plaintiffs project will illuminate the

operations of Government with broader impact on how national federal law enforcement policies and

actions coalesce with law enforcement activities and cultural differences that are quite distinct from

one region to another." Dkt. 23 at 15.

        Professor Seavey believes that there are no other "local histories," especially from the

Midwest, that document the distinct experience of student activists and their interactions with local

and federal law enforcement as they challenged the status quo and protested against our involvement

in the Vietnam War. Hardy Deel. Ex. G at 28. She believes that her project will create a nexus

between the local law enforcement activities and cultural differences which has never before been

explored in this manner, and will be a critical tool for understanding an important piece of our social

and regional American history. Dkt. No. 23 Ex. 1.

        For these reasons, Plaintiff seeks and believes she is entitled to a fee waiver that covers her

entire FOIA request. Fortunately, Plaintiff has agreed to withdraw her request for a fee waiver as

to aspects of her FOIA request that sought records by file number. In addition, the FBI has

concluded that it does not possess any responsive records with respect to a large number of subparts

included in Plaintiffs initial and amended request. Consequently, as of October 17, 2016, in Dkt.

No. 40 at p. 3, the Parties have been able to come to a position where "a little under 250 subparts are

no longer at issue." See Ex. 1 for a list. If the Court is doing her math properly, the Parties, as of




                                                  -6-
r:.




      October 17, 2016, have been able to reach agreement that only approximately 30 of the former 280

      subparts need to be processed. 1

              As to the fourth requirement, namely, whether the disclosures would enhance the public

      understanding, it is clear to the Court that Professor Seavey certainly meets that requirement. She

      has presented a clear and totally persuasive argument that the materials she seeks will enable her to

      present to the public the distinct experience of student activists and their interactions with the local

      law enforcement bodies," and, therefore, disclosure of the requested information is in the public

      interest because it is likely to significantly enhance public understanding of the operations and/or

      activities of the government. 28 C.F .R. § 16.1 O(k)(2)(iv).

              The fact that some undisclosed records may contain information that is repetitive to what

      is already public, does not undermine her entitlement to a fee waiver. As the District of Columbia

      Circuit has explained in Campbell v. U.S. Dep't of Justice, 164 F.3d 20, 36 (D.C: Cir. 1998), "an

      agency may not deny a fee waiver simply by arguing that the requested documents contain

      'substantially the same information' as other documents." Moreover, in Campbell, the court

      emphasized that "the mere fact that materials are in the public domain does not justify denying a fee

      waiver; only material that has met the threshold level of public dissemination will not further 'public

      understanding' within the meaning of the fee waiver provision." Id. The FBI has not shown this

      level of public dissemination.




              1
                Plaintiff, however, has indicated that if she is "seeking the same records through different
      subparts of her request (i.e., requesting a file both by its file number and also by the name of the
      subject), Plaintiff does intend to withdraw that portion of her request that seeks the records by the
      subject name." Dkt. No. 40, n. 2.

                                                        -7-
        "The basic purpose of the Freedom oflnformation Act [is] to open agency action to the light

of public scrutiny" thereby furthering "the citizens' right to be informed about 'what their

government is up to."' DOJ v. Reporters Comm. For Freedom of the Press, 489 U.S. 749, 773

(1989). At this present difficult time in our country's history, it is important as never before, that the

American public be as educated as possible as to what "our Government is up to."

        For all these reasons, the Court concludes that Defendant's Motion for Summary Judgment

in Part [Dkt. No. 17] is denied; and Plaintiffs Cross-Motion for Partial Summary Judgment [Dkt.

No. 23] is granted.




May 16, 2017




Copies via ECF to all counsel of record




                                                   -8-